Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no opening identified in the body of the specification wherein there is no antecedent basis for “an opening between the first emitter and the first detector” as called for in claim 3, “the dispensing device defines an opening” as called for in claims 8 and 10, or “an opening for receiving an object” as called for in claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8-10 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no opening identified in the body of the specification wherein there is no antecedent basis for “an opening between the first emitter and the first detector” as called for in claim 3, “the dispensing device defines an opening” as called for in claims 8 and 10, or “an opening for receiving an object” as called for in claim 14. Consequently, it is not certain as to what the opening is in claims 3, 8 or 14. It is not certain if there is an opening in the body of the dispenser, or if the opening is a space between the emitter and detector. Since it is not certain as to where or what the opening is because it is not defined in the specification, the term is considered indefinite in the claims.
Also, on line 3 of claim 8, the term “an opening the objects in the pathway” is considered indefinite because the statement “the objects in the pathway” is not related or connected in any way to the opening. It is suggested that the term could be amended to read either: “an opening for objects in the pathway” or “an opening for the objects in the pathway”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 6, 11, 13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by discloses: Jacobs WO2016/022158. Jacobs discloses: A (pill 101) dispensing device (shown in figure 1A), comprising: 
a sensor component (115 shown in figure 1A) comprising:
a first emitter (103A) in optical communication with a first detector (105A) for sensing objects (101) in a pathway (113) between the first emitter and the first detector, wherein a first readout signal is generated by the first detector based upon the optical communication between the first emitter and the first detector (as shown at 107A and disclosed in paragraph 22); and
a second emitter (103B) in optical communication with a second detector (105B) for sensing objects (101) in a pathway (113) between the second emitter and the second detector, wherein a second readout signal is generated by the second detector based upon the optical communication between the second emitter and the second detector (as shown at 107B and disclosed in paragraphs 22 and 23); and
a calibration (501, 503) component configured to:
set a first object threshold to which an electrical property of future pulses of the first readout signal are compared based upon one or more characteristics of an electrical property of one or more prior pulses of the first readout signal (as is the voltage calculated in paragraph 37 which is used for the threshold voltage on lines 1 and 2 of paragraph 38); and
set a second object threshold to which an electrical property of future pulses of the second readout signal are compared based upon one or more characteristics of an electrical property of one or more prior pulses of the second readout signal, wherein the second object threshold is set independently of the first object threshold (as is the second input threshold voltage calculated on lines 4-11 of paragraph 38 which is adjusted based upon the comparator 513 outputs as further discussed in paragraph 39 wherein the calculations are predicts future pulses or output signals as discussed in paragraphs 3 and 17).
Regarding claim 2, Jacobs discloses the use of various combinations of emitters and detectors in figures 3A and 3B.
Regarding claim 3, Jacobs discloses an opening as is the central conduit of 113.
Regarding claims 6 and 18, Jacobs discloses an object threshold and adjusting the object threshold in paragraphs 38 and 39 based upon the comparator 513 outputs.
Regarding claim 11, Jacobs discloses generating an unverified or alert as claimed in paragraph 42 when the pills are too close or the path is obstructed as claimed which is based upon the timespan between pills as disclosed in paragraph 41.
Regarding claim 13, Jacobs discloses using varying wavelengths as claimed in paragraph 21.
Regarding claim 18, Jacobs discloses an object detector 503.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs WO2016/022158 in view of Beran et al. 5,210,406. Jacobs discloses: A dispensing device (shown in figure 1A), including: 
a sensor component (115 shown in figure 1A) comprising:
a first emitter (103A) in optical communication with a first detector (105A) for sensing objects (101) in a pathway (113) between the first emitter and the first detector with an opening as is the central conduit of 113:
substantially as claimed but does not disclose a first lens disposed between the first emitter and the opening and detector with the first lens spaced apart from the first emitter. However, Beran teaches another emitter structure in figure 12 for an object presence or proximity sensor having a lens 152 disposed between the first emitter 164 and the opening or doorway, with the first lens 152 being spaced apart from the first emitter at distance H with emitted infrared light passing out through 152 into the doorway opening with an object and then returning to actuate detector 176, or 170, 172 as claimed, with the first lens spaced apart from the first emitter for the purpose of focusing the emission signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the presence or proximity sensor of Jacobs with a spaced lens as, for example, taught by Beran in order to focus the emission signal.
Regarding claims 9 and 15, Beran teaches a lens to emitter distance of 0.75 inches on column 9, lines 33-35.
Regarding claims 10, 16 and 17 Jacobs discloses the use of various combinations of emitters and detectors in figures 3A and 3B.
Claims 8, 10, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs WO2016/022158 in view of Zhang et al. 6,169,379. Jacobs discloses: A dispensing device (shown in figure 1A), including: 
a sensor component (115 shown in figure 1A) comprising:
a first emitter (103A) in optical communication with a first detector (105A) for sensing objects (101) in a pathway (113) between the first emitter and the first detector with an opening as is the central conduit of 113:
substantially as claimed but does not disclose a first lens disposed between the first emitter and the opening and detector with the first lens spaced apart from the first emitter. However, Zhang teaches another emitter structure in figure 65 for an object presence or proximity sensor having a lens 644 disposed between the first emitter 648 and the opening window passageway, with the first lens 644 being spaced apart from the first emitter at a distance at 665 with emitted light passing out through 644 into the window passageway opening with an object and then returning to actuate detector 650 as claimed, with the first lens spaced apart from the first emitter, for the purpose of focusing the emission signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the presence or proximity sensor of Jacobs with a spaced lens as, for example, taught by Zhang in order to focus the emission signal.
Regarding claims 10, 16 and 17 Jacobs discloses the use of various combinations of emitters and detectors in figures 3A and 3B.
Regarding claim 20, Jacobs discloses adjacent emitters 103A/B and Zhang also teaches adjacent emitters 648 with an intervening shroud 666 as claimed in order to maintain proper spacing. 
Allowable Subject Matter
Claims 4, 5, 7, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although Jacobs discloses measuring the time of the pill falling between sensors, Jacobs and the prior art of record do not teach relating the object threshold to a defined timespan as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs’585 is the U.S. equivalent of Jacobs’158. Land and Itazu teach other emitter structures with lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754